Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 13, 2019

The Court of Appeals hereby passes the following order:

A20D0022. CRAIG MOYE v. THE STATE.

      It appears that in 2001, Craig Moye pled guilty to murder and other offenses
and was sentenced to life in prison. Recently, Moye filed an “extraordinary motion
to vacate sentence,” which the trial court dismissed. Moye then filed this application
for discretionary appeal in this Court.
      Under our Constitution, however, the Supreme Court has appellate jurisdiction
over “[a]ll cases in which a sentence of death was imposed or could be imposed.” See
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). The Supreme Court’s jurisdiction over murder cases includes appeals from
orders resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga.
764 (740 SE2d 124) (2013) (appeal from denial of motion attacking murder
convictions as void).
      Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.



                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    08/13/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.